NElZAL




Ron. Ii. A. Beckwlth, Chairman
Board of Water Engineers
302 W. 15th St.
Austin, Texas          Opinion No. S-134

                      Re:   Whether the provision for
                            reverslon of water rights
                            to the State on dissolution
                            of a water control and im-
                            provement district, con-
                            tained in Article 7880-77b,
                            V.C.S., is automatic.

Dear Sir:

         Your opinion request of March 23, 1954 reflects
the following facts:

         In 1931, your Board issued a permit to Al and
Lloyd Parker to appropriate 10,034 acre-feet of water per
annum from the Rio Grande in Cameron County for the pur-
pose of irrigating 5,017 acres of land and to create a
reservoir with a storage capacity of 5,017 acre-feet, the
permit providing that the water was to be diverted into
the reservoir by means of a designated canal. The day
after the permit was issued, the Parkers transferred the
permit and all rights thereunder to Cameron County Water
Control & Improvement District No. 18. Such district,
while still,record owner of the permit, was dissolved on
July 31, 1940 under Article 7880-77b, V.C.S.

         Reports were filed in 1930k 1931 ;nd 1932 show-
ing only partial completion of the plant.     No further
reports having been received, your Board held a hearing
in 1942 to cancel the permit butdismissed   the proceed-
ings when A. F. Parker protested in writing.   Parker filed
reports only for 1943 and 1946, each reflecting no use of
the water and admitting the permit had been inactive for
a "number of years." On September 28, 1953, your 3oard
cancelled the permit without notice or hearing. Affida-
vits recently filed reflect that 1,000 acres were irrigated
                                                                . .




Hon. H. A. Beckwith - page 2 (No.S-134)




in 1929, 1931 and 1932 and are now being irrigated,
but no reservoir was ever created.

         As we interpret your letter, your purpose is to
ascertain the validity of your action cancelling the afore-
said permit, and based on that assumption, we shall answer
your letter accordingly.

         Articles 7474, 7519 and 7544, V.C.S., provide for
forfeiture of a permit under circumstances such as above
outlined. The first two statutes: above mentioned contain
provisions requiring notice and hearing.

         Article 7880-77b deals with dissolution of water
control and improvement districts and provides that when the
assets of the district have been liquidated and all debts
paid, '. . _ the directors of the district shall enter of
record their final order of dissolution . . . and thereupon
any water rights held from the State shall revert to the
State and may not, in anticipation of dissolution, be as-
signed by the district to be so dissolved."

         There is no provision in said statute for notice,
and its terms indicate the reversion is intended~ to be auto-
matic.  Indeed, there would seem to be no reason for notice
or hearing. The permit was an asset of the district at the
time of its dissolution.  Such districts are arms of the
State government. The directors of the district are "the
managing officers in charge of all the business and affairs
of the district. o . ;" Art. 7880-36, V,C.S.

         The entry of the order of dissolution by the Board
of Directors under Art. 7880-77b, V.C.S., was a voluntary
act. The initiative was theirs, not the StateIs. They are
presumed to know the legal consequences of their acts, and
doubtless they did know, since the statute under which they
acted in dissolving the district also provides for the re-
version. It would seem unreasonable to give notice and have
a hearing to protect the permit holder against the plain
statutory consequences of its own voluntary act. The statute
is plain, and even if notice and hearing were had, there is
no authority given to the Board of Water Engineers or to any
other agency to deny the reversion.

          We hold, therefore; that the permit automatically
reverted to the State at the time of the dissolution of the
district.
Hon. H.    A.   Deckwith, page 3 (S-134)



                            SUMMARY

                 Upon dissolution of a water control
            and improvement district under Article
            7880-77b, V.&s., a water permit owned
            by said district automatically, without
            notice or hearing, reverts to the State.

                                      Yours very truly,

                                      JORRBRN SREPPRRD
                                      Attorney General



                                           J. Arthur Sandlin
APPROVD:                                   Assistant

John Atchison
Land Division

Willis E. Gresham
Reviewer

Robert S. Trotti
~First Assistant

John Ben Shepperd
Attorney General

JAS:bt